(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, aparece vigente la sentencia de este Tribunal de noviembre 23, 1938 (53 D.P.R. 880), dictada a petición de la parte demandante y como consecuencia del fallo revocatorio de la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito, de agosto 13, 1938 (98 F. (2) 398) ;
Por cuanto, a virtud del recurso de certiorari interpuesto por el demandado la Corte Suprema de los Estados Unidos (306 U. S. 622) ha revocado con fecha 27 de marzo del corriente año la dicha sen-tencia revocatoria dictada por la expresada Corte de Circuito (306 U. S. 505);
Por tanto, se declara con lugar la moción radicada por el de-mandado en abril 5, 1939, y en su consecuencia se anula y deja sin efecto la sentencia de este Tribunal dictada en noviembre 23, 1938, y se deja en toda su fuerza y vigor la dictada originalmente en julio 28, 1936 (50 D.P.R. 962), y la resolución que declaró sin lugar la moción de reconsideración de marzo 17, 1937 (51 D.P.R. 135).